          Case 3:21-cv-00278-MEM-DB Document 13 Filed 04/16/21 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 ANTON MCCULLOUGH,                        :

      Plaintiff                           :    CIVIL ACTION NO. 3:21-0278

     v.                                   :         (JUDGE MANNION)

 SCOTT A. WOOLF,                          :

     Defendant                            :



                                 MEMORANDUM
I.        Background

          Plaintiff, Anton McCullough, an inmate confined at the State

Correctional Institution, Dallas (“SCI-Dallas), Pennsylvania, filed the above

caption civil rights action pursuant to 42 U.S.C. §1983, alleging that he is

being incarcerated in excess of his maximum date of release. (Doc. 2). The

only named Defendant is Scott Woolf, the acting Board Secretary for the

Pennsylvania Board of Probation and Parole. Id. Along with his complaint,

the Plaintiff filed an application for leave to proceed in forma pauperis. (Doc.

12).

          At this time, the Court must review the complaint pursuant to 28 U.S.C.

§1915(e)(2)(B) and 28 U.S.C. §1915A(a) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a claim upon which

relief may be granted, or because it seeks monetary relief from a defendant
      Case 3:21-cv-00278-MEM-DB Document 13 Filed 04/16/21 Page 2 of 6



who is immune from suit. For the reasons set forth below, the Court will grant

Plaintiff’s application for leave to proceed in forma pauperis and the

complaint will be dismissed for failure to state a claim pursuant to 28 U.S.C.

§1915(e)(2)(B)(ii).



II.   Factual Allegations

      Plaintiff states that he was “sentenced in 1999 to 9½ to 20 years of

imprisonment” and that his sentence “commenced on October 13, 1999, with

this maximum date set at October 13, 2019.” (Doc. 2). Plaintiff claims,

however, that Defendant Woolf “arbitrarily and without the sentencing

Judge’s approval, abused his discretion and authority by wrongfully

extending Plaintiff’s maximum from October 23, 2019 to July 7, 2023.” Id.

      Plaintiff claims that he “filed a petition for review on February 3, 2020,

in the Commonwealth Court of Pennsylvania, to which his appointed counsel

abandoned Plaintiff by withdrawing without his consent.” Id.

      Thus, Plaintiff concludes that “Defendant has, and continues to,

excessively confine Plaintiff despite his knowledge of Plaintiff’s max-date

expiring over a year ago.” Id.




                                     -2-
       Case 3:21-cv-00278-MEM-DB Document 13 Filed 04/16/21 Page 3 of 6



       Plaintiff files the instant action claiming that he is “entitled to either

make early parole or max out his entire sentence given to him by a Judge

and is not required to stay in prison a day beyond his max date.” Id. For relief,

Plaintiff seeks compensatory and punitive damages as well an “order

compelling the Defendant to immediately release Plaintiff from prison.” Id.



III.   Discussion

       When seeking to impose liability due to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, the

appropriate remedy is a civil rights action. See Learner v. Fauver, 288 F.3d

532, 540 (3d Cir. 2002). However, when a prisoner challenges either the fact

or duration of his confinement, the appropriate remedy is a petition for writ of

habeas corpus. Preiser v. Rodriguez, 411 U.S. 45, 494 (1973); Tedford v.

Hepting, 990 F.2d 745, 748 (3d Cir. 1993). “The underlying purpose of

proceedings under the ‘Great Writ’ of habeas corpus has traditionally been

to ‘inquire into the legality of the detention, and the only judicial relief

authorized was the discharge of the prisoner or his admission to bail, and

then only if his detention were found to be unlawful.’ ” Learner, 288 F.3d at

540 (quoting Powers of Congress and the Court Regarding the Availability

and Scope of Review, 114 Harv.L.Rev. 1551, 1553 (2001)).


                                      -3-
     Case 3:21-cv-00278-MEM-DB Document 13 Filed 04/16/21 Page 4 of 6



      Given McCullough’s allegation regarding his detention past his

maximum release date, the Court construes his claim to be one challenging

the execution of his sentence. Such a claim by a state prisoner must be

brought as a petition for writ of habeas corpus pursuant to 28 U.S.C. §2254

and is not cognizable in a complaint brought pursuant to 42 U.S.C. §1983.

See Preiser, 411 U.S. at 488-89 (holding that a prisoner challenging the

validity of his confinement on federal constitutional grounds must rely on the

federal habeas corpus statute, which Congress specifically designed for that

purpose, rather than the broad language of §1983); Coady v. Vaughn, 251

F.3d 480, 484-85 (3d Cir. 2001) (noting that state prisoners who wish to

challenge the execution of their sentence must proceed under §2254).

      Furthermore, the claim for money damages cannot proceed. Unless a

plaintiff has already successfully challenged his confinement in an

appropriate way, a civil rights complaint cannot proceed as long as it calls

into question the validity of the confinement. In Heck v. Humphrey, 512 U.S.

477 (1994), the Supreme Court clarified the interplay between habeas and

civil rights claims. The Heck Court ruled that a section 1983 claim for

damages does not accrue “for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness

would render a conviction or sentence invalid,” until the plaintiff proves that


                                     -4-
     Case 3:21-cv-00278-MEM-DB Document 13 Filed 04/16/21 Page 5 of 6



the “conviction or sentence has been reversed on direct appeal, expunged

by executive order, declared invalid by a state tribunal authorized to make

such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus.” Id. at 486-87 (footnote omitted).

      Additionally, as the Supreme Court explained in Wilkinson v. Dotson,

544 U.S. 74, 81-82 (2005) (emphasis in original): “a state prisoner’s §1983

action is barred (absent prior invalidation) - no matter the relief sought

(damages or equitable relief), no matter the target of the prisoner’s suit (state

conduct leading to conviction or internal prison proceedings) - if success in

that action would necessarily demonstrate the invalidity of the confinement

or its duration.” The Third Circuit summarized the holding of Heck as follows:

“where success in a §1983 action would implicitly call into question the

validity of conviction or duration of sentence, the plaintiff must first achieve

favorable termination of his available state or federal habeas remedies to

challenge the underlying conviction or sentence.” Williams v. Consovoy, 453

F.3d 173, 177 (3d Cir. 2006). In the case at bar, Heck’s favorable-termination

rule applies because McCullough’s complaint calls into question the correct

duration of his confinement.

      As such, McCullough’s complaint fails to state a claim upon which relief

may be granted and must be dismissed. To the extent that Plaintiff wishes to


                                      -5-
        Case 3:21-cv-00278-MEM-DB Document 13 Filed 04/16/21 Page 6 of 6



challenge the execution of his sentence, he must file a separate petition for

writ of habeas corpus pursuant to 28 U.S.C. §2254.



IV.     Conclusion

      For the foregoing reasons, the Court will grant Plaintiff’s application to

proceed in forma pauperis and dismiss the complaint without prejudice for

failure to state a claim upon which relief may be granted. 1

        A separate Order shall issue.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: April 16, 2021
21-0278-01




        1
        Before dismissing a complaint for failure to state a claim upon which
relief may be granted pursuant to the screening provisions of 28 U.S.C.
§1915A, the Court must grant a plaintiff leave to amend the complaint unless
amendment would be inequitable or futile. See Grayson v. Mayview State
Hospital, 293 F.3d 103, 114 (3d Cir. 2002). Because Plaintiff’s claim for relief
is not cognizable in a complaint brought pursuant to 42 U.S.C. §1983, and
instead must be brought as a separate petition for writ of habeas corpus
pursuant to 28 U.S.C. §2254, granting leave to amend would be futile.
                                        -6-
